Citation Nr: 1108532	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma from June 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in January 2009.

The Board notes that the Veteran was granted a temporary total rating for his malignant neoplasm of the respiratory system from January 16, 2004 through May 31, 2005, under 38 C.F.R. § 4.97, Diagnostic Code 6819.  The following decision addresses the rating to be assigned from June 1, 2005.

In March 2010, the Veteran submitted additional evidence along with a waiver of initial Agency of Original Jurisdiction review.


FINDING OF FACT

The Veteran's service-connected pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma is not manifested by forced Expiratory Volume in one second (FEV-1) less than 56 percent of predicted value, the ratio of FEV-1 to Forced Vital Capacity (FVC) less than 56 percent, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 56 percent of predicted value, maximum exercise capacity less than 21 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the need for oxygen therapy, or FVC less than 65 percent of predicted value. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97, and Diagnostic Codes 6819, 6832, and 6844 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by a letter dated in March 2009.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The Veteran's claim was thereafter readjudicated in February 2010 via a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the February 2010 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.  In addition, the Board notes that the Veteran was provided notice of the criteria in Diagnostic Codes 6832 and 6844 in the July 2005 statement of the case and the November 2006 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and private treatment records are on file.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with this appeal in January 2005, August 2006, and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its January 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, the Veteran was provided additional notice in March 2009 and afforded another VA medical examination in September 2009.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-connected respiratory disability warrants a higher disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's postoperative residuals of a left upper lobectomy are currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6844, for post-surgical residuals of procedures such as lobectomy.  Restrictive Lung Diseases are rated under Diagnostic Codes 6840 through 6845.  Under Diagnostic Code 6844, a 30 percent rating is warranted when FEV-1 is 56 to 70 percent of predicted, or; the FEV- 1/FVC is to 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echocardiogram or cardiac catheterization), or; episode(s) of acute respiratory failure, or; the need for outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

The Board must also determine whether a higher rating is warranted under other applicable diagnostic codes.  Interstitial Lung Diseases are rated under Diagnostic Codes 6825 through 6833.  Pneumoconiosis is rated under Diagnostic Code 6832.  Under Diagnostic Code 6832, a 30 percent rating is warranted when FVC is 65 to 74 percent of predicted, or; DLCO (SB) is 56 to 65 percent of predicted. A 60 percent rating is warranted when FVC is 50 to 64 percent of predicted, or; DLCO (SB) is 40 to 55 percent of predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating requires FVC of less than 50 percent of predicted, or; DLCO (SB) is less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or the need for outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.

For purposes of evaluating the results of pulmonary function tests, VA's rating criteria are based on the recommendation of the American Lung Association/American Thoracic Society Component on Disability Criteria that pulmonary function tests reflect pulmonary function after optimum therapy.  Therefore, consideration is to be given to pulmonary function test results after bronchodilation.  See 61 FR 46720, 46723, September 5, 1996; see also 38 C.F.R. § 4.96, 71 Fed. Reg. 52,457 (2006).  


Factual Background and Analysis

Briefly, the Veteran contends that he is entitled to an increased rating for pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma.  Historically, service connection was granted for the Veteran's disability in a November 2003 rating decision.  Then, a March 2005 rating decision assigned a 10 percent rating after discontinuance of a 100 percent rating for a malignant neoplasm of the respiratory system under 38 C.F.R. § 4.97, Diagnostic Code 6819.  Subsequently, a November 2006 rating decision increased the disability rating from 10 percent to 30 percent, effective June 1, 2005, under 38 C.F.R. § 4.97, Diagnostic Code 6844.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 30 percent since June 1, 2005.

In January 2005, VA administered a pulmonary function study.  The post-bronchodilator pulmonary function tests revealed FVC of 110 percent predicted, DLCO (SB) of 106 percent predicted, FEV-1 of 93 percent predicted, and FEV-1/FVC of 59 percent.  The physician stated that the Veteran's FVC and FEV-1 were within normal limits, his DLCO (SB) was normal, and his FEV-1/FVC was mildly reduced.  The physician found that spirometry revealed a mild obstructive defect, and that there was a significant response to bronchodilator.

VA administered a medical examination in connection with this appeal in August 2006.  During the examination, the Veteran reported having a cough, which was productive of white phlegm.  He reported that he was able to walk 15 to 16 steps prior to having to stop for rest.  He also reported giving up some pleasurable activities due to his disability.  The Veteran denied smoking cigarettes for over 40 years, and reported that he had only smoked briefly while in the service.  He denied using chewing tobacco since at least 1998.  The Veteran's current medication included Albuterol, Mucinex, and Asmanex; he also used a nebulizer 2 times per week.  The Veteran was diagnosed with pneumoconiosis.

During the examination, the post-bronchodilator pulmonary function tests revealed FVC of 110 percent predicted, DLCO (SB) of 116 percent predicted, FEV-1 of 98 percent predicted, and FEV-1/FVC of 61 percent.  The physician stated that the Veteran's FVC and FEV-1 were within normal limits, his DLCO (SB) was normal, and his FEV-1/FVC was reduced.  The physician found that there was no significant improvement after bronchodilator treatment.  The physician found that spirometry suggested a minimal obstructive defect; however, in the setting of normal or increased forced volumes, the decreased FEV-1/FVC ratio may represent a variant of normal physiology.  The physician stated that, compared with the study of January 2005, there had been an increase in FEV-1.

The Veteran submitted a pulmonary function study from June 2007.  The post-bronchodilator pulmonary function tests revealed FVC of 160 percent predicted, DLCO (SB) of 109 percent predicted, FEV-1 of 120 percent predicted, and FEV-1/FVC of 60 percent.

Private medical records document ongoing complaints and treatment for the Veteran's respiratory disability.  A private medical opinion from March 2005 states that the Veteran's pneumoconiosis secondary to asbestos exposure had not improved since his surgery.  Private medical opinions from May 2005 and June 2005 state that the Veteran currently had lung cancer due to asbestosis.  In September 2005, the Veteran underwent a computed tomography (CT) scan of his chest.  It was noted that there was no change in size of a 9 millimeter (mm.) right middle lobe nodule over a 2 year time interval, which would favor a benign etiology.  There was also a second 2 mm. right middle lobe nodule.  There was no mediastinal or hilar lymphadenopathy.  There were calcified pleural plaques.  A May 2006 CT report states that there was calcified pleural plaques consistent with asbestosis.  An x-ray report from July 2007 states that there was bilateral pleural plaque and calcifications seen.  An x-ray report from October 2008 states that there was no acute cardiopulmonary disease, there were calcified pleural plaques, and findings of obstructive lung disease/emphysema.

The Veteran underwent a positron-emission tomography (PET) CT in May 2009.  There was no evidence of abnormal metabolic activity involving the chest.  There were multiple bilateral pleural plaques.  There was a small pulmonary nodule involving the inferior aspect of the right middle lobe measuring about 7.5 millimeters.  An x-ray report from June 2009 states that there was pleural plaque calcification to both lungs and no acute infiltrates were seen.

The Veteran also submitted a pulmonary function study from February 2009.  The pre-bronchodilator pulmonary function tests revealed FVC of 99 percent predicted, FEV-1 of 89 percent predicted, and FEV-1/FVC of 66 percent.  Pulmonary function tests also revealed DLCO (SB) of 75 percent predicted.  Post-bronchodilator results were not reported. 

Per the Board's January 2009 remand instructions, the Veteran was afforded an additional VA medical examination in September 2009.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he gets short of breath walking up a hill.  He reported being able to walk 5 to 6 minutes on the level ground without becoming short of breath.  The Veteran reported wheezing all of the time despite the use of multiple inhalers.  He reported an occasional cough productive of dark brown to yellow secretions, and that it was hard to clear his secretions at times.  The Veteran denied any hemoptysis or anorexia.  The Veteran reported that he was currently taking many different medications.  The Veteran reported using oxygen at 3 liters nightly for the past 2 years.  He reported that, if he takes his sleeping pill, he is able to sleep without any respiratory difficulties with the use of oxygen at night.

The examiner noted that the were numerous chest x-rays and CT scans in the claims file that document the presence of calcified pleural plaques, which are characteristic of asbestos exposure.  On examination, the Veteran's lungs were clear to auscultation in all lung fields.  The examiner noted that a cardiology report showed an ejection fraction of 45 percent.  The Veteran was diagnosed with pneumoconiosis.

During the examination, the post-bronchodilator pulmonary function tests revealed FVC of 103 percent predicted, DLCO (SB) of 110 percent predicted, FEV-1 of 87 percent predicted, and FEV-1/FVC of 58 percent.  The clinician stated that, compared with the study of 2006, there had been no significant change.  The clinician also stated the only abnormality seen and indicative of minimal to mild obstructive airways disease was the forced expiratory flow rate (FEF).  The clinician concluded that the etiology of the Veteran's current reports of shortness of breath and wheeze as the pulmonary function testing showed very mild obstructive airway disease, which was not consistent with the findings of asbestosis.  The clinician further concluded that the Veteran's complaints may be relative to his heart related problems.

The Veteran and his representative have submitted multiple statements regarding the contention that the severity of his service-connected disability warrants a higher disability rating.

The Board acknowledges that the Veteran, in advancing this appeal, suggests that his service-connected pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma is more severe than the assigned disability rating reflects.  The Board has considered the Veteran's contentions carefully.  However, the Board is bound by the regulatory rating criteria and may not assign a rating solely on a claimant's belief that the current rating does not adequately compensation for the disability.  The Veteran's complaints are credible and fully supported by the medical evidence.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings for the respiratory system.

Based on the overall evidence of record, a higher rating is not warranted for the Veteran's respiratory disability under the relevant diagnostic codes.

Having carefully reviewed the evidence, the Board concludes that the criteria for an evaluation in excess of 30 percent have not been met.  The Board notes that all of the pulmonary function test results fall within the criteria that would warrant a 30 percent rating.  Therefore, given the totality of the evidence, the Board finds that the pulmonary function studies since 2005 are consistent with the assignment of a 30 percent rating, and do not support assignment of a higher rating.

In addition, the Board notes that the medical records on file do not show any findings of malignant neoplasms, maximum exercise capacity less than 21 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the need for oxygen therapy which are associated with the service-connected disorder.  The Board notes that the Veteran reported using oxygen at 3 liters nightly for the past 2 years during the September 2009 VA examination.  However, the Board finds that the evidence does not show that the Veteran requires outpatient oxygen therapy.  Furthermore, the Veteran only claimed to use oxygen during the evening.  

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a disability rating greater than 30 percent since June 1, 2005, for pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma.

In addition, staged ratings are not applicable for the period from June 1, 2005, since at no point did the Veteran's disability approximate the criteria for a disability rating greater than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on his work functioning.  However, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the diagnostic codes.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of his pneumoconiosis due to asbestos exposure, status post left upper lobectomy due to well-differentiated adenocarcinoma.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


